Mr. Justice WalKBR delivered tbe opinion of tbe Court. This was a suit in chancery, commenced in tbe Union Circuit Court, by Hines and wife against Tatum, to enjoin tbe sale of a slave, levied upon to satisfy a judgment in favor of Tatum against Jobn H. Hines; the slave being claimed astheseparate property of tbe wife, and not subject to seizure and sale for tbe payment of tbe husband’s debts. Tbe material facts upon which tbe claim of tbe wife rests, are these : Tbe complainants resided in tbe State of Mississippi about tbe year 1840. At what particular time they married, or bow long prior to that time they resided in that State, does not appear; nor is it important to Irnow, so far as their rights in this case may be affected. In that year, Yincent Glass, tbe father of tbe complainant, Khoda Hines, then a resident of Noxubee county, in that State, died intestate, being at tbe time of bis deatb.tbe owner of slaves and other property.-' Due administration was bad upon bis estate, and such proceedings bad, that, on tbe 1st of October,. 1841, distribution of said estate was made between tbe heirs ; • in ■ which Oatron, tbe slave now in dispute, and Jfóna, were allotted and set apart to tbe said Hhoda as her property; which was evidenced by tbe following instrument in writing: Noxubee County, State of Mississippi, ) j Know all men by these presents, that we, Joel Glass and James Glass, administrators of tlxe estate of Yincent Glass, deceased, do certify that in the division of tbe negroes by tbe names of Maria and Catron were awarded to bis daughter, Khoda Hines, bis legal'heir, as her part of tbe negroes that was awarded between tbe heirs of tbe said Glass, deceased, and is her own property as such. Given under our bands and seals, this tbe first day of October, 1841. • JAMES GLASS, [l. s.] JOEL GLASS. [l. s.] This instrument purports to have been acknowledged and admitted to record in Noxubee county, Mississippi, on tbe 4th of April, 1842, and, afterwards, on the 3d of June, 1842, it was recorded in Bolivar county, in that'State, and on the 6th of May, 1848, said instrument, together with the certificates of acknowledgment and record in Mississippi, were recorded in Union county, in this State, to which the complainants removed, and where they continued to reside at the commencement of this suit, all the while being in the possession of the slave Catron, who was claimed by the wife as her property, and such was the general understanding in the neighborhood of their residence in Union county. This may suffice to show the nature of the claim of the complainant, Bhoda, to the property. The answer admits the identity ■of the slave, that she came to the wife as stated in the bill, but denies that a separate estate, under the laws of Mississippi, vested in the wife, or that, if the statute of Mississippi has made provisions to that effect, that they have been complied with, so as to rest in the wife a separate estate. Indeed, the whold equity of the case turns upon this point. The material allegation in the bill is, that by force of the statute law of Mississippi, the title to those slaves vested in the wife, a feme ¿overt., At the common law, we know that this would not be the case, nor even under the provisions of our own statute, for it is not pretended that there has, in this instance, been a compliance with them. And if there is such a statute in Mississippi, it is a matter of fact to be established by competent evidence. The courts of this State have no judicial knowledge of the local laws of Mississippi. (Newton ex. vs. Cocke ex., 5 Eng. 169.) And it certainly devolves upon the complainants to show what the law of Mississippi was. This, it appears, they have failed to do. By reference to the record, it will be seen that the case was tried upon bill, answer, replication, and exhibits, which necessarily excludes the introduction of evidence. We must therefore presume that the Court below rendered its decree, in favor of complainants, upon tbe state of case made by tbe pleadings and exhibits, without evidence of tbe statute law of Mississippi, and in this there was manifest error, because it is by force of that statute, that tbe complainant must, if at all, recover. Having failed to set tbe cause for bearing-upon evidence as well as tbe pleadings and exhibits, so that tbe complainants, might have introduced evidence to sustain tbe most important allegation in tbe bill, tbe decree was rendered without evidence, nor, as tbe case was set for bearing, can any evidence be introduced. Let tbe decree be reversed, and the cause be remanded, with instructions to dismiss tbe bill, dissolve tbe injunction, and decree to tbe defendant damages according to tbe statute.